— The plaintiff wife slipped and fell on a snow-covered sidewalk which was between twelve and fifteen feet wide, and upon the outer edge of which the city had piled snow from the roadway, by means of a snowplow, to a width of about three feet, and a height of about three feet. The snow on the ground in the area, resulting from the snowfalls, was of a depth of more than seven inches, and the surface of the general area was glazed, due to freezing. It was snowing at the time of the plaintiff wife’s fall. The jury returned a verdict in favor of plaintiff wife for the injuries suffered as a result of the fall, and in favor of plaintiff husband for expenses and loss- of services. Judgment reversed on the law, with costs, and the complaint dismissed on the law, with costs. Findings of fact, implied by the verdicts, affirmed. In the removal of snow from the roadway the city was entitled to use modern equipment, including snowplows. Upon the proof in this record, the mere fact that some of the roadway snow was deposited on the outer portion of the wide sidewalk is not a sufficient basis for actionable negligence. In any event, there is no evidence in the case of causal connection between the piling of the snow on the *1048outer edge of the sidewalk and the plaintiff wife’s injuries. Lewis, P. J., Adel and Aldrich, JJ., concur; Carswell and Nolan, JJ., dissent and vote to affirm.